Citation Nr: 1123135	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-18 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as depression, to include as secondary to service-connected removal of right testicle.  

2.  Entitlement to service connection for a right elbow disability.  

3.  Entitlement to service connection for a gastrointestinal disability.  

4.  Entitlement to an initial compensable rating for residuals of bilateral inguinal hernias.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1977 to May 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for a gastrointestinal disability and right elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently suffer from a psychiatric disorder.  

2.  The Veteran does not presently suffer from a recurrent inguinal hernia and has identified no current residuals of bilateral inguinal hernias other than surgical scars.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).

2.  The criteria for an initial compensable rating for residuals of bilateral inguinal hernias have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

The Veteran was provided VCAA notice in October 2008 and June 2009 letters.  Collectively, these letters advised the Veteran of what information and evidence is needed to substantiate a claim for service connection on a direct and secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in April 2010.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for residuals of bilateral hernias.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, a VA contracted examination report, and private treatment records.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

The Veteran asserts that he has depression as a result of the removal of his right testicle.  

Service treatment records reflect no complaints, treatment, or diagnoses related to depression.  The right testicle was removed after service as a result of adhesions from his hernia surgeries.  Service connection was established for his testicle condition in an April 2010 rating decision. 

In March 2000, prior to the current claim, private treatment records show that the Veteran reported not feeling well and feeling too much stress and demands.  The physician diagnosed psychologic-autonomic nervous system symptom complex.  In May 2000, the Veteran had a depressive mood. 

The Veteran was afforded a VA contracted examination in April 2009.  As with many of the medical records in this case, the examination report was written in German and translated into English.  The Veteran reported that after he left the Army depression set in.  He was worried about his future and that he could speak hardly any German (but was remaining with his wife in Germany).  He appeared bitter over what he viewed as poor medical care during his military time and subsequent poor social assistance.  In the diagnosis portion of the report, the examiner noted that there was no indication of a depressive mood.  The examiner explained that the Veteran complained of depressive moods which developed subsequent to his Army time, but the present mental finding was that no depressive symptoms could be found.  The examiner summarized that given the above one must not assume that a pathological depressive mood is or was present.  

Thus, the medical evidence indicates that the Veteran does not have a current psychiatric disability, nor has such been diagnosed at any point during the course of the claim.  

While the Veteran contends that he has depression, he is not shown to possess any specialized training in the medical or psychiatric field to provide a competent medical opinion on this point.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Veteran can report feeling down, he is simply not competent to diagnose himself with a psychiatric disorder.  Thus, the Board finds the medical evidence on this point to be of greater probative value than the Veteran's lay contentions, as the diagnosis of a psychiatric disorder and its etiology requires medical expertise to determine.  

In the absence of a current psychiatric disability manifested by depression, service connection is not warranted.  See Brammer, supra; see also Degmetich, supra.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7338 is used for rating inguinal hernias.  See 38 C.F.R. § 4.114 (2010).  Under that Diagnostic Code an inguinal hernia that is large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable, warrants a 60 percent rating.  An inguinal hernia that is small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible warrants a 30 percent rating.  An inguinal hernia that is postoperative recurrent, readily reducible and well supported by truss or belt, warrants a 10 percent rating.  An inguinal hernia not operated, but remediable or an inguinal hernia that is small, reducible, or without true hernia protrusion warrants a noncompensable evaluation.  A note to the diagnostic code indicates that 10 percent should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated and 10 percent added to that percentage for the second hernia, if the latter is also of compensable degree.  

The Veteran had bilateral inguinal hernia surgery during service.  There has not been recurrence of inguinal hernias since the effective date of the grant of service connection.  

During the Veteran's April 2009 VA contracted examination he had no palpable hernia orifice.  There was a non-inflamed inguinal hernia surgery scar on the right and left.  A sonogram of the abdomen was negative.  The examiner diagnosed status post 3 inguinal hernia operations.  

In this case the Veteran does not have a current inguinal hernia, thus he does not warrant a compensable rating for inguinal hernias under Diagnostic Code 7338.  Service connection has been awarded separately for the surgical scars and the rating assigned for such is not the subject of this decision.  The Veteran has not identified any other current residuals of his bilateral inguinal hernias.  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his residuals of bilateral inguinal hernias.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an initial compensable disability rating for residuals of bilateral inguinal hernias.  See Fenderson, supra.

The Board has also considered whether the Veteran's residuals of bilateral inguinal hernias presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a psychiatric disorder manifested by depression, to include as secondary to service-connected removal of right testicle, is denied.  

Entitlement to an initial compensable rating for residuals of bilateral inguinal hernias is denied.

REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for entitlement to service connection for a gastrointestinal disability and right elbow disability.

During service, the Veteran complained of abdominal and stomach pains on multiple occasions.  These complaints appear to at least in part be related to inguinal hernias and conditions other than gastrointestinal disability; however, there is some indication that at least some of these complaints resulted from gastrointestinal disability.  

In August 1978, the Veteran reported getting a stomach ache when he consumes alcohol.  He was advised to return to the clinic for ulcer workup.  The Veteran again complained of stomach pain in August 1978, but was without present symptoms.  The impression was rule out psychogenic bowel, rule out irritable colon, and rule out inguinal hernia.  In July 1979, the Veteran complained of cramping pain starting in his low back and moving to his flank and then central abdomen.  The assessment was viral syndrome.  In June 1980, the Veteran had stomach cramps with dry heaves.  He reported that after strenuous activity he would feel nausea and debilitating pain in the area of his hernia.  In August 1980, the Veteran reported stomach pains for 2 hours.  The assessment was muscle sprain.  

In March 1983, the Veteran complained of vomiting, headache, cold chills, sweating, low back pain, nausea, soft stools, and abdominal pain on palpation.  The assessment was persistent viral gastroenteritis versus gastritis.  In July 1984, the Veteran complained of sharp pains from the rectum to the stomach for several months.  The pain persisted after his hernia repair.  He also had vomiting and constipation prior to his hernia repair, but not so much after the surgery.  The impression was that the etiology of the symptoms was unknown, although functional bowel syndrome was suspected.  The Veteran again reported sharp pains in the stomach area in July 1984.  The diagnosis was rule out partial obstruction of bowel.  In November 1984, the Veteran complained of midepigastric sharp pain that comes and goes.  The assessment was that pancreatitis and hepatitis could not be ruled out, but the examiner doubted that the symptoms were caused by peptic ulcer disease or gastroesophageal reflux disease.  

Private treatment records reflect that in May 2000 the Veteran complained of upper abdominal discomfort with reflux symptoms into the throat.  The physician diagnosed reflux disorder and dysphagia.  In June 2000, gastric hypomotility was noted.  In February 2007, a private physician indicated that he had treated the Veteran for gastroenteritis since August 1999 and gastritis since January 2000.  

During the Veteran's August 2009 examinations he reported difficulty with digestion, reflux, bowel difficulties, and flatulence.  He also stated that because of his recurrent stomach complaints, in 1994 he underwent a gastroscopy and moderate antrum gastritis was identified, as well as reflux esophagitis.  After an examination, the diagnosis was moderate antrum gastritis (first diagnosed in 1994) and chronic gastroesophageal reflux disease.  

While the Veteran was afforded an examination, a medical opinion regarding the etiology of current gastrointestinal disabilities was not obtained.  On remand, the file should be sent to a VA physician to obtain such a medical opinion.  If the physician cannot offer an opinion without an examination, an examination should be scheduled following usual procedures.  

At the Veteran's April 2009 examination he reported that he was first diagnosed with moderate antrum gastritis and reflux esophagitis in 1994.  These treatment records have not been obtained.  The Veteran's assistance should be requested in attempting to obtain these relevant records.  

With respect to the right elbow claim, service treatment records show that in September 1981 a bridge plate, reportedly weighing several hundred pounds, fell on the Veteran's right arm fracturing his distal radius.  His right wrist was casted.  During physical therapy in November 1981 it was noted that he had stiffness and pain of his entire right arm.  No disability of the right elbow was identified at any time.

The Veteran was afforded a VA contracted examination in April 2009.  It was noted he worked as a window washer.  He reported right elbow pain beginning after the right arm injury during service which has progressed gradually over the next few decades.  He had full range of motion of the elbow.  X-ray revealed increased sclerosis of the radius head and slightly increased sclerosis in the processus coronoideus.  The joint space between the ulna and humerus was somewhat narrowed.  The diagnosis was first-degree cubital arthrosis on the right.  

While the Veteran was afforded an examination, a medical opinion regarding the etiology of his current elbow disability was not obtained.  On remand, the file should be sent to a VA physician to obtain such a medical opinion.  If the physician cannot offer an opinion without an examination, an examination should be scheduled following usual procedures.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant treatment records for gastrointestinal disability, to specifically include the treatment records from 1994 showing diagnoses of antrum gastritis and reflux esophagitis, and any relevant treatment records for his right elbow.  After securing the necessary authorization, the AMC/RO should request these records.  If any records are not available, the Veteran should be notified of such. 

2.  After the above has been completed to the extent possible, send the Veteran's claims file to an appropriate physician for review.  The physician is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current gastrointestinal disability arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.  If the physician determines that an opinion cannot be offered without examination, an examination should be scheduled following usual procedures and the opinion provided thereafter.

3.  After the development in Number 1 above has been completed to the extent possible, send the Veteran's claims file to an appropriate physician for review.  The physician is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current right elbow disability is related to the same incident in service that resulted in the fractured distal radius.  A rationale for all opinions expressed should be provided.  If the physician determines that an opinion cannot be offered without examination, an examination should be scheduled following usual procedures and the opinion provided thereafter.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


